DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following limitations must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 1 recites a “first period” where “pulse arc welding” occurs.  The Specification identifies the first period as “Ta” (page 3, lines 10-11).  However, “Ta” is not annotated on any of the Applicant’s drawings.
Claim 1 also recites a “second period” where “short-circuit transfer arc welding” occurs.  The Specification identifies the first period as “Tc” (page 3, lines 10-11).  However, “Tc” is not annotated on any of the Applicant’s drawings.
Claim 1 also recites a “peak period.”  The Specification identifies the peak period as “Tp” (page 21, line 33).  However, “Tp” is not annotated on any of the Applicant’s drawings.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing 
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Additionally, the abstract simply recites claim 1.  It is not a concise statement of the technical disclosure of the application and does not include that which is new in the art to which the application pertains.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 4 and 5 are objected to because of the following informalities: 
Claims 4 and 5 begin “The method according to claims 1, …”  Recommend making “claims” singular, e.g., “The method according to claim 1, …”
Claim 5 recites “arching.”  Recommend changing to “arcing.”
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 4-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-5 of copending Application No. 16/238,119. 
Application No. 16/238,119
Instant Application (16/573,131)
1. An arc welding method comprising: performing pulse arc welding with a welding wire being fed in a forward direction during a first period; performing short-circuit transfer arc welding with the welding wire being fed in the forward direction and a reverse direction during a second wherein switching the first period to the second period is performed in a manner such that no transfer of a molten droplet of the welding wire occurs during a final pulse cycle of the first period.
wherein switching the first period to the second period is performed during a peak period of the pulse arc welding.

4. The method according to claims 1, wherein the short- circuit transfer arc welding is switched to the pulse arc welding during an arc period of the short-circuit transfer arc welding.
5. The method according to claim 1, wherein the short- circuit transfer arc welding is switched to the pulse arc welding at a timing when arching reoccurs and a welding current is at a relatively low level during the short- circuit transfer arc welding.
5. The method according to claims 1, wherein the short- circuit transfer arc welding is switched to the pulse arc welding at a timing when arching reoccurs and a welding current is at a relatively low level during the short- circuit transfer arc welding.

Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 1, 4, and 5 in the Instant Application are an obvious variant of claims 1, 4, and 5 of Application No. 16/238,119.
Claim 1 of Application No. 16/238,119 teaches all of the limitations of claim 1 in the Instant Application except “wherein switching the first period to the second period is performed during a peak period of the pulse arc welding” (although claim 1 of Application No. 16/238,119 does require switching from the first period to the second period, the claim does not require that the “switching…is performed during a peak period of the pulse arc welding”).
 the second period is performed during a peak period of the pulse arc welding” (“a welding current is at a relatively low level during the short- circuit transfer arc welding,” claim 5 of Application No. 16/238,119; by requiring that the welding current is at a relatively low level during the second period, the opposite must then be true- that the welding current is at a relatively high level during the first period; under broadest reasonable interpretation, the examiner is construing claimed “the first period” as being equivalent to the claimed “peak period” in claim 1 of the Instant Application; therefore, because according to claim 5 of Application No. 16/238,119, the welding current is at a relatively low level during the second period/ short-circuit phase, the examiner is inferring that the welding current is at a relatively high level during the first period/ pulse-arc-welding phase, which would meet the gapped limitation in claim 1 of the Instant Application).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Application No. 16/238,119 to include a peak period of pulse arc welding in the first period in order to meet the limitations of claim 1 of the Instant Application, which requires “switching the first period to the second period is performed during a peak period of the pulse arc welding,” for the advantage of having a “relatively low level current” during the second period/short-circuit phase, which is required in claim 5 of Application No. 16/238,119.
 	Claims 4 and 5 of the Instant Application are identical to claims 4 and 5 of Application No. 16/238,119.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “…wherein switching the first period to the second period is performed during a peak period of the pulse arc welding.”  The Specification discloses that “according to the present embodiment, switching to the short-circuit transfer arc welding period is performed during a peak period in the pulse arc welding. In other words, the switching to the short-circuit transfer arc welding period is performed during the arc period in which a large current flows” (page 24, lines 2-4).  Referring to fig. 2 of the Applicant’s drawings, it is clear that the current, Iw (b) in fig. 2 is at a maximum value, Ip, on three occasions—between t1 and t2, between t5 and t6, and between t7 and t8.  However, it is not clear, which of these three periods the Applicant intended to refer to by claiming a “peak period of the pulse arc welding.”  Additionally, the peak period, understood to be “Tp” based on the Specification (see page 21, line 33), is not annotated on any of the drawings (see Drawing objection above).  For the purpose of the examination, the claimed “arc period” will be interpreted as the period between t0 to t3, when the peak actually occurs between t1 and t2, according to fig. 2 of the Applicant’s Drawings.  Thus, the examiner is interpreting the “peak period” as being equivalent to the “first period,” as claimed by the Applicant.
Claim 2 has the same ambiguity shared by claim 1 in that it is unclear what is meant by “the peak period of the pulse arc welding” in view of the Specification and Drawings.
Claim 3 recites “…wherein the forward- feeding peak value in a first cycle of the second period is set to be different from the forward-feeding peak value in a subsequent cycle of the second period.”  According to claim 1, the second period is the period when the “short-circuit transfer arc welding” occurs, and the first period is when the “pulse arc welding” takes place.  However, according to fig. 2, the forward-feeding peak value “Wsp” is reached during the first period and not the second.  As a result, it is unclear how the claimed “forward-feeding peak value” is reached when during the second period, when the wire feed actually reverses to reach a minimal reverse-feeding peak value Wrp according to fig. 2 (A).  Since there is no way of determining the requisite degree of the term “the forward- feeding peak value,” as best understood, if the prior art comprises the claimed structure, it will be presumed that the system can operate as intended.
Claim 4 recites “wherein the short-circuit transfer arc welding is switched to the pulse arc welding during an arc period of the short-circuit transfer arc welding.”  However, the Specification discloses the “arc period” as being the same as the claimed “first period” of claim 1.  For example, the Specification discloses “a plurality of cycles in which a short-circuit period and an arc period are alternately repeated,” which is similar to the structure of the “second period” and the “first period,” respectively, of claim 1.  In other words, the examiner understood the “arc period” (Specification) to be the “first period” (claim 1), and the “short-circuit period” (Specification) to be the “second period” (claim 1), but in claim 4, the Applicant appears to be claiming that the “short-circuit period” actually takes place during the “arc period,” which contradicts what is disclosed in the Specification.  Similar to the structure of claim 1, these periods (arc/first period and short-circuit/second period) are described as being mutually exclusive without any overlap in the Specification.  Since there is no way of determining the requisite degree of the term “an arc period of the short-circuit transfer arc welding,” as best understood, if the prior art comprises the claimed structure, it will be presumed that the system can operate as intended.
Claim 5 recites “…a welding current is at a relatively low level during the short- circuit transfer arc welding.”  The term "relatively low” in claim 5 is a relative term which renders the claim indefinite.  The term "relatively low" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The Specification discloses that the current “decreases to the low level current value” (page 16, line 34).  For the purpose of the examination, the limitation claimed will be referred to as “…a welding current is at a 
Claim Interpretation
	Claim 3 requires a “first cycle” and a “subsequent cycle.”  The Specification discloses that “a plurality of cycles in which a short-circuit period and an arc period are alternately repeated” (page 21, lines 24-25).  For the purpose of the examination, the examiner is interpreting a “cycle” to include both the first period (arc period) as well as the second period (short-circuit period).  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujiwara et al. (US-8993925-B2).
Regarding claim 1, Fujiwara teaches an arc welding method (“method and an apparatus of arc welding,” abstract) comprising: performing pulse arc welding (“arc generation state,” column 9, line 55) with a welding wire being fed in a forward direction (“changing the wire feeding periodically and repeatedly between the forward feeding and the reverse feeding,” column 9, lines 55-57) during a first period (see annotated fig. 5 below; during the examiner-construed first period, the wire accelerates and the feed rate becomes positive or moves forward at a point “Tr,” halfway through the period, according to fig. 5); performing short-circuit transfer arc welding (“short circuit state”, column 9, line 54) with the welding wire being fed in the forward direction and a reverse direction (“changing the wire feeding periodically and repeatedly between the forward feeding and the reverse feeding,” column 9, lines 55-57) during a second period (see annotated fig. 5 below; during the examiner-construed second period, the wire decelerates and the wire feed becomes negative halfway through the period); and alternately switching between the first period and the second period (as shown in fig. 5, the periods repeat; “repeatedly,” column 9, line 56), wherein switching the first period to the second period is performed during a peak period of the pulse arc welding (peak current IP, fig. 5; during the first period, the current peaks at “IP” as shown in fig. 5).
Fujiwara, fig. 5, annotated

    PNG
    media_image1.png
    379
    420
    media_image1.png
    Greyscale

Regarding claim 2, Fujiwara teaches further comprising increasing a feeding speed (Wire feed rate or y-axis of the top plot in fig. 5) of the welding wire to a forward-feeding peak value (velocity amplitude AV, fig. 5) during the peak period (Peak Time Tp, fig. 5) of the pulse arc welding (as shown in fig. 5, the wire feeding rate reaches its maximum velocity AV during Tp).
	Regarding claim 3, Fujiwara teaches wherein the forward- feeding peak value (velocity amplitude AV, fig. 5) in a first cycle of the second period is set to be different from the forward-feeding peak value in a subsequent cycle of the second period (“in FIGS. 2 and 3, for example, as the welding current increases to 180 A, velocity amplitude AV increases from 15 m/min to 25 m/min,” column 5, lines 46-48; Fujiwara teaches calculating the maximum velocity amplitude AV based on the current using the plot in fig. 2; Fujiwara also teaches adjusting the current during a weld and using a “lower limit,” column 5, line 60; examiner is construing this teaching by Fujiwara as meeting the claimed limitation that a velocity amplitude AV changes between cycles or repetitions).
Fujiwara, fig. 2

    PNG
    media_image2.png
    293
    420
    media_image2.png
    Greyscale

	Regarding claim 4, Fujiwara teaches wherein the short- circuit transfer arc welding is switched to the pulse arc welding during an arc period of the short-circuit transfer arc welding (referring to page 25, lines 6-7 of the Specification, examiner is interpreting fig. 3 of the Applicant’s drawings as what was intended to be captured in this claim; the Applicant’s fig. 3 shows the wire feeding rate becoming positive at t1 while the voltage Vw is positive; as annotated in fig. 5 below, the wire feeding rate becomes positive during the examiner-construed first period while the arc voltage is positive).
Fujiwara, fig. 5, annotated

    PNG
    media_image3.png
    379
    420
    media_image3.png
    Greyscale

Regarding claim 5, Fujiwara teaches wherein the short- circuit transfer arc welding  (“short circuit state”, column 9, line 54) is switched to the pulse arc welding (“arc generation state,” column 9, line 55) at a timing when arching reoccurs and a welding current is at a low level during the short- circuit transfer arc welding (as shown in the annotated fig. 5 below, the current is at a low level during the switching from the second period to the first period).
Fujiwara, fig. 5, annotated

    PNG
    media_image4.png
    389
    420
    media_image4.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Risbeck et al. (US-4441012-A) teach a method for arc welding similar to that of the Applicant.
Kawamoto et al. (US-8723080-B2) teach a method for arc welding similar to that of the Applicant.
Murakami et al. (US-20140360995-A1) teach a method for arc welding similar to that of the Applicant.
Fujiwara et al. (US-8993926-B2) teach a method for arc welding similar to that of the Applicant (see fig. 8).
Kazmaier et al. (US-9089920-B2) teach a method for arc welding similar to that of the Applicant (especially changes in speeds).
Fujiwara et al. (US-9776273-B2) teach a method for arc welding similar to that of the Applicant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 





/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        6/29/2021

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761